 



Exhibit 10.2

John C Hodgman

Dear John:

     This Employment Agreement (the “Agreement”) sets forth the terms and
conditions of your employment with Cygnus, Inc. (the “Company,” “Cygnus”). All
of such terms are conditional upon your having signed and delivered this
Agreement to the Company. This Agreement and your commencement of employment
will have an effective date of April 2, 2005 (the “Effective Date”).

     In consideration of the mutual covenants and promises made in this
Agreement, you and the Company agree as follows:

1. Position and Responsibilities.

     (a) Position and Responsibilities. As of the Effective Date, you will serve
in the position of Chairman of the Company’s Board of Directors, Chief Executive
Officer and President with appropriate responsibilities for such roles. You will
be an “officer” of the Company as that term is defined in Rule 16a-1(f) of the
Securities Exchange Act of 1934. As Chief Executive Officer and President, you
shall report directly to the Company’s Board of Directors. Your office will be
located in the San Francisco, California area. You will be responsible for the
orderly dissolution of the Company and overseeing the Company’s arbitration
matter with Ortho-McNeil Pharmaceutical, Inc., a Johnson & Johnson company (the
“Arbitration Matter”).

     (b) At-Will Relationship. Subject to the terms and conditions of this
Agreement, your employment at the Company is “at will” and you or the Company
are free to terminate the employment relationship at any time, with or without
Cause (as defined below) in each case subject to the terms and provisions of
Section 6.

2. Salary. You will earn a base salary of $300,000.00 per year (“Base Salary”),
which shall cover all hours worked, payable in the time and manner that salary
is paid by the Company and subject to customary tax deductions.

3. Bonus. You may be eligible for a discretionary bonus to be determined by the
Company’s Board of Directors in its sole and absolute discretion upon settlement
of the Arbitration Matter; however, nothing in this Agreement shall be construed
as a guarantee of any bonus.

 



--------------------------------------------------------------------------------



 



John C Hodgman

Page 2

4. Benefits and Reimbursements.

     (a) Benefits. During your employment with the Company, you will be eligible
to participate in all Company employee benefit plans and programs then available
or thereafter made available to all of the Company’s officers.

     (b) Business Expense Reimbursement. During your employment as Chairman of
the Company’s Board of Directors, Chief Executive Officer and President, you
will be reimbursed for all reasonable and approved business expenses upon the
properly completed submission of requisite forms and receipts to the Company in
accordance with its business expense reimbursement and travel policies. Such
reimbursements shall be in compliance with applicable rules and regulations
promulgated by the Internal Revenue Service.

5. Other Employment. With the prior written consent of the Company Board of
Directors, you may enter into employment, consulting, or directorship
arrangements with other companies or entities while employed by the Company,
with the exception of Johnson & Johnson and any of its subsidiary or affiliate
companies, including but not limited to Ortho-McNeil Pharmaceutical, Inc.,
provided, however, that you continue to satisfactorily perform the duties
outlined in Section 1(a) above. An affiliate is defined to be any company,
directly or indirectly controlling, controlled by, or under common control with
Johnson & Johnson, wherein “control” shall mean the ownership of twenty (20%) or
more of the outstanding voting securities of such company, directly or
indirectly, or the power to direct or cause the direction of the management of
such company. You will notify the Company in writing at least five business days
prior to your intention to enter into such a service relationship with another
company or entity. Such notice shall include the name of the other entity, the
date you intend to commence rendering services and the nature of such services.

6. Termination of Employment.

     (a) For Cause. For purposes of this Agreement, your employment with the
Company may be terminated for “Cause” by the Company at any time as a result of
the occurrence of any one or more of the following:



  (i)   Your willful misconduct or gross negligence that could reasonably be
expected to have a material adverse effect on the business and affairs of the
Company;     (ii)   Your willful disregard of lawful instructions from the Board
of Directors (the “Board”) relating to the business of the Company;     (iii)  
The commission by you of a crime, an act involving moral turpitude or an act
constituting common law fraud, or a felony, or any criminal act against the
Company or any Company stockholder; or

2



--------------------------------------------------------------------------------



 



John C Hodgman

Page 3



  (iv)   Your material breach or material violation of a material provision of
this Agreement or of the Company’s Code of Ethics or any other major Company
policy.

For these purposes, no act or failure to act shall be considered “willful”
unless it is done, or omitted to be done, in bad faith without reasonable belief
that the action or omission was in the best interest of the Company. If your
employment is terminated for Cause, then you will not be eligible to receive any
discretionary bonus as described in Section 3.

     (c) Termination Without Cause. The Company may terminate your employment
without Cause at any time and for any reason including, without limitation,
after the Company has filed its Certificate of Dissolution with the Delaware
secretary of state and has completed all of its corporate activities, including
but not limited to, distribution, if any, to stockholders.

     (d) Voluntary Termination, Death or Disability. You may terminate your
employment with the Company of your own volition or as a result of death or
Disability (as defined in the Company’s Long-Term Disability Plan).

     (e) Upon termination of your employment for any reason, you will be
entitled only to any accrued and unpaid salary due you pursuant to Section 2
above through the date of termination. You will be entitled to no other
compensation or benefits (other than those benefits provided to you by COBRA, if
available) from the Company. In addition, as of the date of your termination of
employment, you will be deemed to have resigned from all Company positions,
offices, directorships and the like unless the Company specifically in writing
requests you to continue on in such other capacity(ies).

7. Other Conditions. As a condition of this Agreement, you also agree to the
following:

     (a) You will not at any time during and subsequent to your period of
employment with the Company make any disparaging statements (oral or written)
about the Company, or any of its affiliated entities, officers, directors,
employees, stockholders, representatives or agents, or any of the Company’s
products, in any manner that might be harmful to their businesses, business
reputations or personal reputations; and

     (b) Upon your termination of employment, you will no longer represent that
you are an officer, director or employee of the Company and you will immediately
discontinue using your Company mailing address, telephone, facsimile machines,
voice mail and e-mail and you shall promptly return to the Company any and all
Company property.

8. Assignability; Binding Nature. Commencing on the Effective Date, this
Agreement will be binding upon you and the Company and any respective
successors, heirs, and assigns. Any successor of the Company will be deemed
substituted for the Company under the terms of this Agreement for all purposes
and any such successor will expressly assume in writing all of

3



--------------------------------------------------------------------------------



 



John C Hodgman

Page 4

the Company’s obligations under this Agreement. This Agreement may not be
assigned by you except that your rights to compensation and benefits hereunder,
subject to the limitations of this Agreement, may be transferred by will or
operation of law.

9. Governing Law; Arbitration. This Agreement will be deemed a contract made
under, and for all purposes shall be construed in accordance with, the laws of
California. Any controversy or claim relating to this Agreement any breach
thereof, and any claims you may have against the Company or any officer,
director or employee of the Company or arising from or relating to your
employment with the Company, will be settled solely and finally by arbitration
in San Francisco, California in accordance with the rules of the American
Arbitration Association (“AAA”) then in effect in the State of California, and
judgment upon such award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof, provided that this Section 9 shall not be
construed to eliminate or reduce any right you or the Company may otherwise have
to obtain a temporary restraining order or a preliminary or permanent injunction
to enforce the Confidential Information obligations before the matter can be
heard in arbitration. The arbitrator may provide that the cost of the
arbitration (including reasonable legal fees) incurred by you or the Company
will be borne by the non-prevailing party except that, to the extent required by
applicable California law, any arbitration-specific costs will be paid by the
Company.

10. Withholding. Anything to the contrary notwithstanding, all payments made by
the Company hereunder to you or your estate or beneficiaries will be subject to
tax withholding pursuant to any applicable laws or regulations. In lieu of
withholding, the Company may, in its sole discretion, accept other provisions
for payment of taxes as required by law, provided it is satisfied that all
requirements of law affecting its responsibilities to withhold such taxes have
been satisfied.

11. Entire Agreement. Except as otherwise specifically provided in this
Agreement, this Agreement contains all the legally binding understandings and
agreements between you and the Company pertaining to the subject matter of this
Agreement and supersedes all such agreements including, but not limited to, any
employment or change of control agreements, whether oral or in writing,
previously entered into between the parties. You also specifically consent to
the immediate termination of any such agreements and waive any and all
provisions contained in such agreements that may have provided for notice
periods with respect to the termination of such agreements or for the
continuation of such agreements beyond their date of termination including the
employment and change of control agreements between the Company and yourself,
[prior employment agreements], and the additional benefits provided to you
hereunder constitute adequate consideration for your waiver of such rights.

12. Miscellaneous. No provision of this Agreement may be amended or waived
unless such amendment or waiver is agreed to by you and the Company in writing.
No waiver by you or the Company of the breach of any condition or provision of
this Agreement will be deemed a waiver of a similar or dissimilar provision or
condition at the same or any prior or subsequent time. In the event any portion
of this Agreement is determined to be invalid or unenforceable

4



--------------------------------------------------------------------------------



 



John C Hodgman

Page 5

for any reason, the remaining portions shall be unaffected thereby and will
remain in full force and effect to the fullest extent permitted by law.

13. Intellectual Property.

     (a) General. Any and all intellectual property (including but not limited
to inventions, trademarks, trade secrets, copyrights, software or literary
creations) made, developed or created by you during the term of this Agreement
using Company time or Company equipment, supplies, facilities, resources, or
trade secret information or which reasonably relate to the business of the
Company or which reasonably relate to any business conducted by the Company
during the term of your employment by the Company (each, “Intellectual
Property”), whether at the request or suggestion of the Company or otherwise,
whether alone or in conjunction with others, and whether during regular working
hours of work or otherwise, shall be promptly and fully disclosed by you to the
Company and shall be the Company’s exclusive property as against you, and you
shall promptly deliver to the Company all papers, drawings, models, data and
other material relating to any Intellectual Property made, developed or created
by you as aforesaid. In addition, you covenant and agree to disclose to the
Company any Intellectual Property developed or created by you during the term of
this Agreement, whether or not such Intellectual Property relates to the
business being conducted by the Company at the time of development or creation
of such Intellectual Property.

     (b) Works for Hire. You hereby expressly acknowledge and agree that any
copyrights developed or created by you during the term of this Agreement which
reasonably relates to the business of the Company or which reasonably relates to
the business conducted by the Company during your employment by the Company
shall be considered “works made for hire” within the meaning of the Copyright
Act of 1976, as amended (17 U.S.C. § 101). Each such copyright as well as all
copies of such copyrights in whatever medium fixed or embodied, shall be owned
exclusively by the Company as of the date of creation.

     (c) Cooperation. You shall, upon the Company’s request and without any
payment therefor, execute all documents necessary or advisable to register or
protect the Company’s Intellectual Property or to vest in the Company full and
exclusive title to such Intellectual Property, the expense of registering or
protecting the Intellectual Property to be borne by the Company. In addition,
you agree not to file any documents adverse to the Company’s ownership of such
Intellectual Property.

     (d) Disclosure. This Agreement does not apply to Intellectual Property that
qualifies fully as a nonassignable invention under the provisions of California
law. You hereby covenant and agree to disclose promptly in writing to the
Company all Intellectual Property made or conceived by you during the term of
your employment and for one (1) year thereafter, whether or not you believe that
such Intellectual Property is subject to this Agreement, to permit a
determination by the Company as to whether such Intellectual Property should be
the property of the Company. Any such information will be received in confidence
by the Company.

5



--------------------------------------------------------------------------------



 



John C Hodgman

Page 6

     If the terms of this Agreement are acceptable to you, please execute the
enclosed copy of this letter and return it to me.

            Very truly yours,


CYGNUS, INC.
      By:           Barbara G. McClung        Corporate Secretary     

AGREED TO AND ACCEPTED BY:



   

     John C Hodgman

6